207677Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This Office Action is in response to the application filed on 08/07/2020.
Claims 1-20 are allowed.

Information Disclosure Statement
2.	The information disclosure statement (IDS) filed on 12/16/2019 complies with the provisions of M.P.E.P. 609. The examiner has considered it.

Reasons for Allowance
3.	The claimed invention in view of the instant specification discloses a method, a system and a program product for optimizing a plurality of data integration tasks within a data integration collection describing data integration tasks within a data store. The detailed implementation indicates: (1) A method executed by one or more computing devices for optimizing a plurality of data integration tasks within a data integration collection describing data integration tasks within a data store, the method comprising: accessing, using at least one computer processor, a data integration collection describing a plurality of data integration tasks defining a migration of data between at least one source data store and at least one target data store; (2) Identifying, using at least one computer processor, as a sub-set of the plurality of data integration tasks, a plurality of point-to-point data integration tasks each corresponding to a 

Pertinent Art
4.	Rice, US 20130019018, discloses optimized service integration, wherein the process implements an optimized service mediation framework that uses customized tokens for reducing cost and latencies per transaction. A token service and an integration service function together to generate customized tokens for use by network components within a transaction pathway. Each network component may access information with the token for a predetermined time period and/or for a predetermined number of service calls for service processing tasks related to mapping, security, governing, bridging, transforming, orchestrating, generating events, managing workloads, routing, validating, managing cache, encrypting, querying and staging, commodity services, transaction management and quality of service resilency.
	
 5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

	Conclusion	

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000].


~TBD~


Hung Le
07/02/2021